Citation Nr: 1826427	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-28 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.

The Veteran testified before the Board at a July 2017 Travel Board hearing, a transcript of which is of record. The record was held open for 30 days in order to give the Veteran an opportunity to obtain medical evidence; however, no such evidence was submitted. 

Although the Veteran originally claimed service connection for depression, the evidence shows diagnoses of anxiety disorder that were reasonably encompassed by his claim. The issue has been reclassified accordingly. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA medical records from July 2008 to August 2011 indicate diagnoses and treatment for anxiety and depression. An August 2011 VA examination provided diagnoses of depression and anxiety. The examiner opined that it was less likely than not that the Veteran's depression was due to hearing loss, as the Veteran had a combination of genetics, stressors, and personality traits. However, the examiner did not opine as to a link between the Veteran's anxiety and bilateral hearing loss. As such, the Board finds that a new examination and opinion is needed that addresses whether the Veteran's anxiety is related to his service-connected bilateral hearing loss.

Second, the Board notes that while the Veteran has only claimed service connection on a secondary basis for depression, the Veteran testified at the July 2017 Travel Board hearing that he his brother was killed by a gunshot while he was on active duty. The AOJ did not request a direct service connection opinion in order to determine etiology of any psychiatric disorder. Therefore, the Board finds that a remand is necessary for a new VA examination and new opinions regarding direct service connection for the Veteran's diagnosed psychiatric disorders. 

In addition, complete VA treatment records from the Milwaukee, Wisconsin VA healthcare system and Sarasota, Florida VA medical center must be associated with the claims file. The Veteran testified at the July 2017 Travel Board hearing that he received group therapy and one-on-one therapy at the Wisconsin VA healthcare system. He reported that he received mental health treatment at the Sarasota, Florida VA medical center. The Veteran also testified that he would begin seeing a psychiatrist at the Intercostal Medical Group in Sarasota. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received for mental health conditions, including at the Milwaukee, Wisconsin VA healthcare system, Sarasota, Florida VA medical center, and Intercostal Medical Group since July 2014. The evidence obtained, if any, should be associated with the claims file.

2. Schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder. Any and all studies, tests, and evaluations should be performed. The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report, including the Veteran's statement regarding his brother's death during active duty. 

After examination of the Veteran and review of the record to include this remand, the examiner should identify all acquired psychiatric diagnoses, if any are present, specifically ruling out or diagnosing anxiety and depression. 

With respect to each diagnosis rendered, the examiner should provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that such psychiatric diagnosis is related to active duty, including the death of the Veteran's brother, which occurred during active duty.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's psychiatric disability is proximately due to or caused by service-connected bilateral hearing loss; or whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by service-connected bilateral hearing loss. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is requested to provide a rationale for any opinion provided.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

